Citation Nr: 1614358	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for postoperative Bristow repair for anterior dislocation of the right shoulder (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied a disability rating in excess of 20 percent for the Veteran's right shoulder disability.  

In September 2012, a hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In February 2013, the Board remanded the matter for further development, and the case has since been returned to the Board.

Finally, the Board notes that additional evidence was added to the record following the issuance of the April 2013 supplemental statement of the case, including VA treatment records and an August 2014 VA examination report.  However, the AOJ readjudicated the Veteran's claim for an increased rating in a September 2015 rating decision, and provided the Veteran a copy of the decision, which contains substantially the same information as a supplemental statement of the case.  Therefore, the Board will proceed with its decision.  


FINDINGS OF FACT

The Veteran's right shoulder disability is manifested by flexion to no worse than 130 degrees, abduction to no worse than 110 degrees, with no evidence of ankylosis, or dislocation or nonunion with loose movement of the clavicle or scapula.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 2008, April 2010, April 2013, and August 2014.  The Board finds these examinations are adequate to adjudicate the Veteran's claim for an increased rating because the examination reports are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the September 2012 hearing, the VLJ noted the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding that was pertinent to his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the February 2013 Board remand directives.  Specifically as directed, the Veteran underwent a VA examination in April 2013 to evaluate the severity of his right shoulder disability.  This VA examination, as indicated, is adequate to evaluate the disabilities.  Additional VA treatment records were also obtained.  Finally, the matter was readjudicated in an April 2013 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).


The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issue before the Board, and he has not argued any error or deficiency in the accomplishment of the duty to assist that has prejudiced him in the adjudication of his appeal.  As there is no indication that additional development is necessary to assist in the adjudication of his claim, the Board finds that the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases involving joints rated on the basis of limitation of motion, it must be considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Veteran filed his claim for a rating in excess of 20 percent for his service-connected right shoulder disability in April 2008.  As discussed below, the evidence of record establishes that the Veteran is right hand dominant; therefore, his right shoulder is considered his major shoulder.  Normal range of motion for the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder; and unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Pertinent evidence of record includes the Veteran's VA treatment records, VA examination reports dated in June 2008, April 2010, April 2013, and August 2014, as well as the Veteran's testimony before the undersigned VLJ in September 2012.

During the June 2008 VA examination, the Veteran reported weakness, stiffness, giving way, a lack of endurance, locking, and fatigability.  He also reported aching pain three times a day that was only relieved with rest.  He characterized his pain as an eight out of ten.  Pain was elicited by physical activity and stress.  He stated that, when his right shoulder is painful, he could sometimes function with medication and sometimes without medication.  He described his functional impairment as limited movement in his shoulder due to pain and stiffness, as well as loss of grip.

Upon examination, the Veteran was noted as being right hand dominant.  There was evidence of tenderness, but no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion was flexion to 180 degrees with pain at 160 degrees, abduction to 180 degrees with pain at 140 degrees, and internal and external rotation to 90 degrees each with pain at 90 degrees each.  The examiner stated that, although the Veteran suffered from pain, fatigue, weakness, lack of endurance, incoordination and pain, his functional limitations did not cause any additional limitation of motion.

A July 2008 VA treatment record noted the Veteran's complaint of right shoulder pain, which he rated as a seven out of ten following repetitive use.  He stated that, when exacerbated, he felt pain from the anterior portion of his arm down to his fingertips.  The Veteran denied weakness and numbness.  Range of motion was flexion to 180 degrees with no objective evidence of pain, abduction with objective evidence of pain past 95 degrees, internal rotation with objective evidence of pain past 60 degrees, and external rotation to 90 degrees without pain.  Radiographic imaging revealed no evidence of fracture or dislocation.  In a September 2008 VA treatment record, the Veteran's range of motion was described as within normal limits, with objective evidence of pain on extension and external rotation, and his muscle strength was normal.

During an April 2010 VA examination to address the nature and etiology of his left shoulder disorder, the Veteran stated that when his shoulders are agitated, he felt "useless."  The Veteran's right shoulder disability was diagnosed as post-operative Bristow repair anterior dislocation.  Upon examination, there was tenderness in the right shoulder, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  The examiner also noted that there was no shoulder ankylosis.  Range of motion was flexion to 180 degrees with pain at 180 degrees, abduction to 180 degrees with pain at 140 degrees, and internal and external rotation to 90 degrees each with pain at 90 degrees each.  The examiner noted that, although the Veteran suffered from additional functional impact due to pain following repetitive-use testing, his range of motion remained consistent.  The examiner also noted that the Veteran was not further limited by fatigue, weakness, lack of endurance, or incoordination.  With regard to the effect on the Veteran's employment and daily activities, the examiner noted that he suffered from increased pain with movement and lifting.

In February 2012, radiographic imaging revealed no evidence of acute fracture, subluxation, or dislocation.  In March 2012, the Veteran reported right shoulder pain that became worse with overhead activities.  X-rays revealed acromioclavicular degenerative joint disease and glenohumeral degenerative joint disease.  In May 2012, the Veteran received a subacromial space injection due to pain, stiffness, and poor function of the shoulder.

During his September 2012 hearing, the Veteran argued that his right shoulder disability had negatively impacted his ability to perform his employment duties due to using his arms to sort mail, including raising his arms over his head.  The Veteran denied any problems with dislocation because he did not put it in that position anymore.  He stated that performing daily activities, such as cutting the lawn or changing a lightbulb, triggered the onset of pain.  He also complained of weakness, and stated that his range of motion was limited.

During the April 2013 VA examination, the Veteran was diagnosed with degenerative joint disease of the right shoulder.  The Veteran complained of chronic aching pain, but reported no recent dislocations.  The Veteran denied flare-ups.  Range of motion was flexion to 180 degrees with pain at 120 degrees, and abduction to 180 degrees with pain at 120 degrees.  Following repetitive-use testing, the Veteran's range of motion remained consistent.  With regard to whether the Veteran suffered from any additional functional loss or impairment following repetitive-use testing, the examiner identified weakened movement and painful movement as additional limitations.  The Veteran's muscle strength was four out of five on both abduction and forward flexion.  There was no evidence of ankylosis, and no history of any mechanical symptoms.  The examiner noted a history of infrequent subluxation of the glenohumeral joint, as well as a history of degeneration of the clavicle or scapula.  With regard to the functional impact, the examiner stated that the Veteran's right shoulder disability would not impact his ability to work.

In a July 2014 VA treatment record, the Veteran reported severe aching pain with use, but only minimal pain at rest.  He stated that there were times when he would wake in the middle of the night due to pain if he rolled onto his right shoulder.  Upon examination, the Veteran had a passive range of motion to 160 degrees, and abduction to less than 110 degrees.

In August 2014, X-rays revealed no evidence of an acute fracture or dislocation.  Mild acromioclavicular arthritis and mild degenerative spurring of the glenohumeral joint were both noted.  Later that same month, the Veteran described his current pain as a six out of ten, but stated that it was a ten out of ten at its worst.  He reported avoiding painful activities, and reported being easily fatigued with overhead tasks or putting on shoes or shirt.  Active range of motion was flexion to 145 degrees, abduction to 130 degrees, internal rotation to 10 degrees, and external rotation to 90 degrees.  The Veteran displayed full passive range of motion with objective evidence of pain.  His muscle strength was normal.

During the August 2014 VA examination, the Veteran was diagnosed with acromioclavicular and glenohumeral joint arthritis.  The Veteran stated that his right shoulder pain was aggravated by lifting, sleeping in the wrong position, and cold weather.  He denied flare-ups.  Range of motion was flexion to 130 degrees with pain at 130 degrees, and abduction to 125 degrees with pain at 125 degrees.  Following repetitive-use testing, the Veteran's range of motion remained consistent.  With regard to whether the Veteran suffered from any additional functional loss or impairment following repetitive-use testing, the examiner identified less movement than normal and painful movement as additional limitation.  The Veteran's muscle strength was normal.  There was no evidence of ankylosis.  With regard to any other impairment of the clavicle or scapula, the examiner only noted arthritis.  With regard to any functional impairment, the examiner stated that the Veteran's right shoulder disability would not impact his ability to work; however, the Veteran expressed doubt as to whether he could continue to work.

The Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for his right shoulder disability.  The record does not show ankylosis of the scapulohumeral articulation or impairment of the humerus.  Therefore, Diagnostic Codes 5200 and 5202 are not applicable.  See 38 C.F.R. § 4.71a.  The examination results do not show that the Veteran's limitation of the motion has been limited to midway between his side and his shoulder level.  In fact, at its worst, the Veteran's abduction was limited to 110 degrees, and his flexion was limited to 130 degrees.  The Board notes that these range-of-motion results are actually greater than the limitation of motion contemplated by his currently-assigned 20 percent rating (i.e., range of motion to shoulder level).  Therefore, the Veteran does not qualify for a 30 percent disability rating under Diagnostic Code 5201 for limitation of motion of the arm.  See id.  Finally, there is no evidence of record that indicates that the Veteran suffers from nonunion with loose movement of the clavicle or scapula.  Therefore, an increased disability rating is not warranted under Diagnostic Code 5203.  See id.  

As to whether an increased rating should be assigned for additional functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45, there is no showing that the functional loss of the Veteran's right shoulder warrants a higher rating.  As indicated above, although the Veteran's reported experiencing pain, fatigue, weakness, lack of endurance, incoordination and pain, the examination reports indicate that those functional limitations do not cause any additional limitation of motion.  Furthermore, the Veteran's complaints of painful motion have been considered in the currently-assigned 20 percent disability rating.  Therefore, an increased disability rating is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Overall, the Board finds that a rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted at any point pertinent to this appeal.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.     

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was granted in a September 2015 rating decision, effective January 4, 2015 (the date after the Veteran stopped working) and the Veteran has not expressed disagreement with any aspect of that decision.  Given the foregoing, the Board concludes that entitlement to a TDIU rating claim was separately adjudicate.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter, or otherwise address it.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


